Exhibit 10.2

HEDGE PURCHASE AND SALE AGREEMENT

between

VITRUVIAN EXPLORATION, LLC

as Seller

and

GEOMET, INC.

as Buyer

dated

October 14, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND INTERPRETATION      1   

1.1

  Defined Terms      1   

1.2

  References and Rules of Construction      2    ARTICLE II PURCHASE AND SALE   
  3   

2.1

  Purchase and Sale      3   

2.2

  Excluded Assets      3   

2.3

  Revenues and Expenses      3    ARTICLE III PURCHASE PRICE      3   

3.1

  Purchase Price      3   

3.2

  Adjustments to Purchase Price      3    ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF SELLER      3   

4.1

  Organization, Existence and Qualification      3   

4.2

  Authority, Approval and Enforceability      3   

4.3

  No Conflicts      4   

4.4

  Consents      4   

4.5

  Bankruptcy      4   

4.6

  Foreign Person      4   

4.7

  Litigation      4    ARTICLE V BUYER’S REPRESENTATIONS AND WARRANTIES      4
  

5.1

  Organization, Existence and Qualification      4   

5.2

  Authority, Approval and Enforceability      4   

5.3

  No Conflicts      5   

5.4

  Consents      5   

5.5

  Bankruptcy      5   

5.6

  Litigation      5   

5.7

  Financing      5    ARTICLE VI BUYER’S CONDITIONS TO CLOSING      5   

6.1

  Conditions under Oil and Gas Purchase and Sale Agreement      5   

6.2

  Performance      5   

6.3

  No Legal Proceedings      6   

6.4

  Hedge Counterparty      6   

6.5

  Closing Deliverables      6    ARTICLE VII SELLER’S CONDITIONS TO CLOSING     
6   

7.1

  Conditions under Oil and Gas Purchase and Sale Agreement      6   

7.2

  Performance      6   

7.3

  No Legal Proceedings      6   

7.4

  Hedge Counterparty      6   

7.5

  Closing Deliverables      6    ARTICLE VIII CLOSING      6   

8.1

  Date of Closing      6   

 

i



--------------------------------------------------------------------------------

8.2

  Place of Closing      6   

8.3

  Closing Obligations      6    ARTICLE IX MISCELLANEOUS      7   

9.1

  Exhibits and Schedules      7   

9.2

  Expenses and Taxes      7   

9.3

  Assignment      7   

9.4

  Preparation of Agreement      7   

9.5

  Publicity      7   

9.6

  Notices      8   

9.7

  Further Cooperation      8   

9.9

  Entire Agreement; Conflicts      9   

9.10

  Parties in Interest      9   

9.11

  Amendment      9   

9.12

  Waiver; Rights Cumulative      9   

9.13

  Conflict of Law Jurisdiction; Venue; Jury Waiver      9   

9.14

  Severability      10   

9.16

  Counterparts      10   

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A   —      Form of Novation Schedule 1.1   —      Hedges Schedule 4.7  
—      Litigation

 

iii



--------------------------------------------------------------------------------

HEDGE PURCHASE AND SALE AGREEMENT

This HEDGE PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of this
14th day of October, 2011, and is between Vitruvian Exploration, LLC, a Delaware
limited liability company (“Seller”), and GeoMet, Inc., a Delaware corporation
(“Buyer”). Seller and Buyer are sometimes referred to herein each, individually,
as a “Party,” and, collectively, as the “Parties.”

RECITALS

WHEREAS, Seller desires to sell and assign to Buyer, and Buyer desires to
purchase from and pay Seller for, the Hedges (as hereinafter defined).

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used herein shall have the meanings set
forth in this Section 1.1, unless the context otherwise requires. Capitalized
terms not defined below shall have the meanings set forth in the Oil and Gas
Asset Purchase and Sale Agreement.

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Assets” shall mean, collectively, all of Seller’s right, title and interest in
and to the Hedges.

“Buyer” shall have the meaning set forth in the introductory paragraph.

“Closing” shall have the meaning set forth in Section 8.1.

“Closing Date” shall have the meaning set forth in Section 8.1.

“Confidentiality Agreement” shall mean that certain letter agreement regarding
confidentiality, dated as of June 6, 2011, between Buyer and Seller.

“Effective Time” shall mean 9:00 a.m. (local time where the Assets are located)
on July 1, 2011.

“Encumbrance” shall mean any lien, security interest, pledge, charge or similar
encumbrance.

“Excluded Assets” shall mean (a) all accounts, receivables and all other
proceeds, income or revenues attributable to the Assets with respect to any
period of time prior to the Effective Time, and (b) any swap, future, forward,
derivative transaction, option or other similar contract (except for the
Hedges).

 

1



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government, any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Hedge Counterparty” shall mean BNP Paribas.

“Hedges” means those swap, future, forward, derivative transactions, options and
other similar contract set forth on Schedule 1.1.

“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Novation” shall mean a Novation in substantially the form of Exhibit A.

“Oil and Gas Asset Purchase and Sale Agreement” shall mean that certain Purchase
and Sale Agreement between Seller and Buyer of even date herewith covering all
of Seller’s oil and gas properties located in Alabama and West Virginia.

“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph.

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Seller” shall have the meaning set forth in the introductory paragraph.

“Side Letter” shall mean that certain side letter agreement, dated October 14,
2011, between Buyer and Seller.

“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

1.2 References and Rules of Construction. All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection,” and words of similar import, refer only to
Article, Section or subsection hereof in which such words occur. Wherever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limiting the foregoing in
any respect.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the Effective Time. Pronouns
in masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.

 

2



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell and Buyer agrees to purchase and pay for, the Assets.

2.2 Excluded Assets. Seller shall reserve and retain all of the Excluded Assets.

2.3 Revenues and Expenses. Seller shall be entitled to all of the rights of
ownership attributable to the Assets attributable to the period of time prior to
the Effective Time. Buyer shall be entitled to all of the rights of ownership
attributable to the Assets from and after the Effective Time.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. The aggregate purchase price for the Assets shall be Seven
Million Eight Hundred Sixty-Eight Thousand Five Hundred Eighty-Five Dollars and
no cents ($7,868,585.00) (the “Purchase Price”), adjusted in accordance with
this Agreement and payable by Buyer to Seller at the Closing by wire transfer in
same day funds to a bank account of Seller (the details of which shall be
provided by Seller to Buyer by notice given at least three (3) Business Days
prior to the Closing Date).

3.2 Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:

(a) The Purchase Price shall be adjusted upward by an amount equal to the
aggregate amount of all payments made by Seller (or any of its Affiliates) with
respect to any Hedges settled after the Effective Time with respect to
production attributable to any period of time from and after the Effective Time
or as otherwise agreed upon by Seller and Buyer.

(b) The Purchase Price shall be adjusted downward by an amount equal to the
aggregate amount of all payments received by Seller (or any of its Affiliates)
with respect to any Hedges settled after the Effective Time with respect to
production attributable to any period of time from and after the Effective Time
or as otherwise agreed upon by Seller and Buyer.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to the matters specifically listed or disclosed in the Schedules to this
Agreement, Seller represents and warrants to Buyer, as of the date hereof and as
of the Closing, the following:

4.1 Organization, Existence and Qualification. Seller is a limited liability
company duly formed and validly existing under the Laws of the State of
Delaware.

4.2 Authority, Approval and Enforceability. Seller has full power and authority
to enter into and perform this Agreement and the transactions contemplated
herein. The execution, delivery and performance by Seller of this Agreement have
been duly and validly authorized and approved by all necessary company action on
the part of Seller. This Agreement is the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar Laws,
as well as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

4.3 No Conflicts. Assuming the receipt of all consents and approvals from the
Hedge Counterparty in connection with the transactions contemplated hereby the
execution, delivery and performance by Seller of this Agreement and the
consummation of the transactions contemplated herein will not (a) conflict with
or result in a breach of any provisions of the organizational or other governing
documents of Seller, (b) result in a default or the creation of any Encumbrance
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any Hedge, indenture, license or other
material agreement to which Seller is a party or by which Seller or the Assets
may be bound or (c) violate any Law applicable to Seller or any of the Assets,
except in the case of clauses (b) and (c) where such default, Encumbrance,
termination, cancellation, acceleration or violation would not have a Material
Adverse Effect.

4.4 Ownership and Consents. Seller owns good title to the Hedges subject to no
claims of any Third Parties. Other than consent of the Hedge Counterparty, there
are no restrictions on assignment, including requirements for consents from
Third Parties to the Novation and assignment of the Hedges that Seller is
required to obtain in connection with the transfer of the Assets by Seller to
Buyer or the consummation of the transactions contemplated by this Agreement by
Seller.

4.5 Bankruptcy. There are no bankruptcy or receivership proceedings pending,
being contemplated by or, to Seller’s Knowledge, threatened in writing against
Seller or any Affiliate of Seller.

4.6 Foreign Person. Seller is not a disregarded entity as defined in Treasury
Regulation §1.445-2(b)(2)(iii). Seller is not a “foreign person” within the
meaning of Section 1445 of the Code.

4.7 Litigation. Except as set forth in Schedule 4.7, there is no suit, action or
litigation by any Person by or before any Governmental Authority, and no
arbitration proceedings, (in each case) pending, or to Seller’s Knowledge,
threatened, against Seller with respect to the Assets.

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing, the following:

5.1 Organization, Existence and Qualification. Buyer is a corporation duly
formed and validly existing under the Laws of the State of Delaware and Buyer
has all requisite power and authority to own and operate its property and to
carry on its business as now conducted. Buyer is duly licensed or qualified to
do business as a foreign corporation in all jurisdictions in which it carries on
business or owns assets (to the extent such qualification is required by Law),
except where the failure to be so qualified would not, individually or in the
aggregate, have (or be reasonably expected to have) a material adverse effect
upon the ability of Buyer to consummate the transactions contemplated by this
Agreement.

5.2 Authority, Approval and Enforceability. Buyer has full power and authority
to enter into and perform this Agreement and the transactions contemplated
herein. The execution, delivery and performance by Buyer of this Agreement have
been duly and validly authorized and approved by all necessary corporate action
on the part of Buyer. This Agreement is the valid and binding obligation of
Buyer and is enforceable against Buyer in accordance with its terms, subject to
the effects of bankruptcy, insolvency, reorganization, moratorium and similar
Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

5.3 No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated herein will not
(a) conflict with or result in a breach of any provisions of the organizational
or other governing documents of Buyer, (b) result in a default or the creation
of any Encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or other agreement to which Buyer is a party or by
which Buyer or any of its property may be bound or (c) violate any Law
applicable to Buyer or any of its property, except in the case of clauses
(b) and (c) where such default, Encumbrance, termination, cancellation,
acceleration or violation would, individually or in the aggregate, not have (or
be reasonably expected to have) a material adverse effect upon the ability of
Buyer to consummate the transactions contemplated by this Agreement.

5.4 Consents. There are no consents or other restrictions on assignment,
including requirements for consents from Third Parties to any assignment (in
each case) that Buyer is required to obtain in connection with the transfer of
the Assets from Seller to Buyer or the consummation of the transactions
contemplated by this Agreement by Buyer.

5.5 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer or any Affiliates of Buyer.

5.6 Litigation. There is no suit, action or litigation by any Person by or
before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or to Buyer’s knowledge, threatened in writing against Buyer,
that would, individually or in the aggregate, have (or be reasonably expected to
have) a Material Adverse Effect upon the ability of Buyer to consummate the
transactions contemplated by this Agreement.

5.7 Financing. Buyer shall have, as of the Closing, sufficient cash in
immediately available funds and/or credit capacity under its credit facility
with which to pay the Purchase Price and to consummate the transactions
contemplated by this Agreement.

ARTICLE VI

BUYER’S CONDITIONS TO CLOSING

The obligations of Buyer to consummate the transactions provided for herein are
subject to the satisfaction by Seller (or at Buyer’s option, waiver by Buyer),
on or prior to the Closing, of each of the following conditions (except for
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction of such conditions):

6.1 Conditions under Oil and Gas Asset Purchase and Sale Agreement. All
conditions precedent for Buyer’s obligation to consummate the transactions
provided for in the Oil and Gas Asset Purchase and Sale Agreement shall be
satisfied by Seller (or at Buyer’s option, waived by Buyer) on or prior to the
Closing and the Oil and Gas Asset Purchase and Sale Agreement shall have been
consummated simultaneously herewith.

6.2 Performance. Seller shall have performed or complied (in all material
respects) with all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by Seller is required prior to
or at the Closing Date.

 

5



--------------------------------------------------------------------------------

6.3 No Legal Proceedings. No material suit, action or other proceeding by any
Third Party shall be pending before any Governmental Authority that seeks to
restrain, prohibit, enjoin or declare illegal, or seeks substantial damages in
connection with, in each case, the transactions contemplated by this Agreement.

6.4 Closing Deliverables. Seller and the Hedge Counterparty shall have executed
and delivered to Buyer the Novation.

ARTICLE VII

SELLER’S CONDITIONS TO CLOSING

The obligations of Seller to consummate the transactions provided for herein are
subject to the satisfaction by Buyer (or at Seller’s option, waiver by Seller),
on or prior to the Closing, of each of the following conditions (except for
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction of such conditions):

7.1 Conditions under Oil and Gas Asset Purchase and Sale Agreement. All
conditions for Seller’s obligation to consummate the transactions provided for
in the Oil and Gas Asset Purchase and Sale Agreement shall be satisfied by Buyer
(or at Seller’s option, waived by Seller) on or prior to the Closing and the Oil
and Gas Asset Purchase and Sale Agreement shall have been consummated
simultaneously herewith.

7.2 Performance. Buyer shall have performed or complied (in all material
respects) with all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by Buyer is required prior to or
at the Closing Date.

7.3 No Legal Proceedings. No material suit, action or other proceeding by any
Third Party shall be pending before any Governmental Authority, that seeks to
restrain, prohibit, enjoin or declare illegal, or seeks substantial damages in
connection with, in each case, the transactions contemplated by this Agreement.

7.4 Closing Deliverables. Buyer and the Hedge Counterparty shall have executed
and delivered to Seller the Novation.

ARTICLE VIII

CLOSING

8.1 Date of Closing. Subject to the conditions stated in this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall occur on the day that the Oil and Gas Asset Purchase and Sale Agreement is
consummated. The date of the Closing shall be the “Closing Date.”

8.2 Place of Closing. The Closing shall be held at the offices of Vinson &
Elkins L.L.P. located at 1001 Fannin Street, Suite 2500, Houston, Texas 77002.

8.3 Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

(a) Seller, Buyer and the Hedge Counterparty shall execute, acknowledge and
deliver the Novation.

 

6



--------------------------------------------------------------------------------

(b) Buyer shall deliver to Seller, to the account(s) designated by Seller, the
Purchase Price.

(c) Seller shall deliver an executed statement described in Treasury Regulation
§1.1445-2(b)(2), certifying that it is not a foreign person within the meaning
of Section 1445 of the Code.

(d) Seller (and/or one or more of its Affiliates) and Buyer shall execute and
deliver any other agreements, instruments and documents which are required by
other terms of this Agreement to be executed and/or delivered at the Closing.

ARTICLE IX

TERMINATION, DEFAULT AND REMEDIES

9.1 Right of Termination. This Agreement and the transactions contemplated
herein shall be automatically terminated without any further act or notice by
any Party in the event the Oil and Gas Asset Purchase and Sale Agreement is
terminated pursuant to its terms, and the Agreement may be otherwise terminated
at any time prior to the Closing by written consent of the Parties.

9.2 Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated then this Agreement shall forthwith
become void and the Parties shall have no liability or obligation hereunder
except and to the extent such termination results from the willful breach by a
Party of any of its covenants or agreements hereunder.

ARTICLE X

MISCELLANEOUS

10.1 Exhibits and Schedules. The Exhibits and Schedules referred to in this
Agreement constitutes a part of this Agreement and are incorporated herein for
all purposes. Seller or Buyer and their respective counsel have received a
complete set of the Exhibits and Schedules prior to and as of the execution of
this Agreement.

10.2 Expense and Taxes. Except as otherwise specifically provided in this
Agreement, all fees, costs and expenses incurred by Seller or Buyer in
negotiating this Agreement or in consummating the transactions contemplated by
this Agreement shall be paid by the Party incurring the same, including all
legal and accounting fees, costs and expenses. Each of Seller and Buyer shall
pay all income, franchise, margin and similar Taxes imposed on it or any of its
Affiliates by Law in connsection with the transactions contemplated under this
Agreement.

10.3 Assignment. This Agreement may not be assigned by Buyer without the prior
written consent of Seller. In the event Seller consents to any such assignment,
such assignment shall not relieve Buyer of any obligations and responsibilities
hereunder.

10.4 Preparation of Agreement. Seller, Buyer and their respective counsels
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

10.5 Publicity.

(a) Buyer shall not make or issue any press release or other public
announcements concerning the transactions contemplated by this Agreement without
the prior written consent of Seller (such consent not to be unreasonably
withheld or delayed).

 

7



--------------------------------------------------------------------------------

(b) Nothing in this Section 10.5 shall prohibit Buyer from issuing or making a
public announcement or statement if Buyer deems it necessary to do so in order
to comply with any Law or the rules of any stock exchange upon which Buyer’s or
Buyer’s Affiliate’s capital stock is traded; provided, however, that, to the
extent possible, Buyer shall give Seller at least two (2) Business Days prior
notification of its intent to issue or make any such public announcement or
statement.

10.6 Notices. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally, or sent by
bonded overnight courier, or mailed by United States Express Mail or by
certified or registered United States Mail with all postage fully prepaid, or
sent by facsimile transmission (provided any such facsimile transmission is
confirmed either orally or by written confirmation by the receiving Party),
addressed to Seller or Buyer, as appropriate, at the address for such Person
shown below or at such other address as Seller or Buyer shall have theretofore
designated by written notice delivered to the other Party pursuant hereto:

If to Seller:

Vitruvian Exploration, LLC

4 Waterway Square, Suite 400

The Woodlands, Texas 77380

Attention: Ed Donahue

Phone: (832) 458-3202

Fax: (832) 458-3102

If to Buyer:

GeoMet, Inc.

909 Fannin Street, Suite 1850

Houston, Texas 77002

Attention: J. Darby Seré

Phone: (713) 287-2253

Fax: (713) 659-3855

Any notice given in accordance with this Section 10.6, shall be deemed to have
been given only when delivered to the addressee in person, or by courier, or
transmitted by facsimile transmission, (in each case) during normal business
hours on a Business Day (or if delivered or transmitted after normal business
hours on a Business Day or on a day other than a Business Day, then on the next
Business Day), or upon actual receipt by the addressee during normal business
hours on a Business Day after such notice has either been delivered to an
overnight courier or deposited in the United States Mail, as the case may be (or
if delivered after normal business hours on a Business Day or on a day other
than a Business Day, then on the next Business Day). Seller or Buyer may change
the address and facsimile numbers to which such communications are to be
addressed by giving written notice to the other in the manner provided in this
Section 10.6.

10.7 Further Cooperation. If any Party receives monies belonging to the other
Party, such amount shall immediately be paid over to the proper Party. If an
invoice or other evidence of an obligation is received by a Party and such
obligation is partially an obligation of both Parties, then the Parties shall
consult with each other and each Party shall promptly pay its portion of such
obligation to the obligee.

 

8



--------------------------------------------------------------------------------

10.8 Entire Agreement; Conflicts. THIS AGREEMENT, THE SIDE LETTER, THE EXHIBITS
AND SCHEDULES HERETO AND THE CONFIDENTIALITY AGREEMENT COLLECTIVELY CONSTITUTE
THE ENTIRE AGREEMENT AMONG SELLER AND BUYER PERTAINING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF SELLER AND BUYER PERTAINING TO THE
SUBJECT MATTER HEREOF (INCLUDING THAT CERTAIN LETTER OF INTENT, DATED AS OF
AUGUST 2, 2011, BY AND BETWEEN THE PARTIES AND, EXCEPT WITH RESPECT TO ANY
OBLIGATIONS ARISING THEREUNDER PRIOR TO THE DATE HEREOF, THAT CERTAIN ACCESS
AGREEMENT, DATED AS OF AUGUST 10, 2011, BY AND BETWEEN THE PARTIES, AS AMENDED
FROM TIME TO TIME). THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS
AMONG SELLER AND BUYER RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NEITHER SELLER NOR BUYER SHALL BE
BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR
STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY
EXHIBIT OR SCHEDULE HERETO, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL
GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY EXHIBIT OR
SCHEDULE HERETO OF TERMS AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL
NOT BE DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL
FORCE AND EFFECT, SUBJECT TO THE PROVISIONS OF THIS SECTION 10.8.

10.9 Parties in Interest. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than Seller, Buyer, their respective
successors and permitted assigns.

10.10 Amendment. This Agreement may be amended only by an instrument in writing
executed by the Parties.

10.11 Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument
executed by or on behalf of the Party hereto waiving compliance. No course of
dealing on the part of Seller or Buyer, their respective Affiliates or their
respective officers, employees, agents or representatives nor any failure by
Seller or Buyer to exercise any of its rights under this Agreement, shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by Seller or
Buyer of any condition or any breach of any term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or breach of any other
term, covenant, representation or warranty in this Agreement. The rights of
Seller and Buyer under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

10.12 Conflict of Law Jurisdiction; Venue; Jury Waiver.

(a) THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF TEXAS.

(b) THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT OR OTHER LEGAL
PROCEEDING BASED ON, RELATED TO, OR ARISING OUT OF (IN WHOLE OR IN ANY PART IN
ANY WAY) THIS AGREEMENT (AN “ACTION”).

 

9



--------------------------------------------------------------------------------

(c) WITH RESPECT TO ANY ACTION, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE DISTRICT COURT FOR HARRIS COUNTY, TEXAS OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION MAY BE HEARD AND DETERMINED IN
SUCH TEXAS STATE OR FEDERAL COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION. THE PARTIES FURTHER AGREE, TO THE EXTENT
PERMITTED BY LAW, THAT A FINAL AND UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN
ANY ACTION CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT, A CERTIFIED COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.

10.13 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to Seller
or Buyer. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible.

10.14 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties. A facsimile or email transmission of a scanned, executed
counterpart of this Agreement shall be sufficient to bind a Party to the same
extent as an original.

Signature Page Follows.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.

 

SELLER:

VITRUVIAN EXPLORATION, LLC By:   /s/ Ed Donahue Name:   Ed Donahue Title:  
Chief Financial Officer BUYER: GEOMET, INC. By:   /s/ J. Darby Seré Name:   J.
Darby Seré Title:   Chief Executive Officer

Signature Page to Purchase and Sale Agreement